287 S.W.3d 709 (2009)
STATE of Missouri, Respondent,
v.
Dennis L. RUSSELL, Appellant.
No. WD 69852.
Missouri Court of Appeals, Western District.
May 19, 2009.
Rosalynn Koch, Columbia, for appellant.
Shaun J. Mackelprang, Jefferson City, for respondent.
Before THOMAS H. NEWTON, C.J., JAMES M. SMART, JR., and VICTOR C. HOWARD, JJ.

ORDER
PER CURIAM:
Mr. Dennis Russell appeals from his convictions for three counts of statutory sodomy, section 566.062, following a jury trial. In his two points on appeal, Mr. Russell challenges the propriety of statements made by the prosecutor during closing argument.
For the reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).[1]
NOTES
[1]  Missouri Supreme Court Rules of Civil Procedure (2009).